Case: 20-1627   Document: 45     Page: 1   Filed: 05/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 ANTHONY D. MARES,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2020-1627
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-3159, Judge Joseph L. Toth.
                 ______________________

                 Decided: May 10, 2021
                 ______________________

    SEAN A. RAVIN, Miami, FL, for claimant-appellant.

     NATHANAEL YALE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, MARTIN F. HOCKEY, JR., ROBERT
 EDWARD KIRSCHMAN, JR.; EVAN SCOTT GRANT, BRIAN D.
 GRIFFIN, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
                  ______________________
Case: 20-1627    Document: 45     Page: 2    Filed: 05/10/2021




 2                                     MARES   v. MCDONOUGH




     Before DYK, LINN, and O’MALLEY, Circuit Judges.
 PER CURIAM.
      Appellant Anthony D. Mares (“Mares”) appeals a deci-
 sion of the U.S. Court of Appeals for Veterans Claims (“Vet-
 erans Court”), affirming a decision of the Board of
 Veterans’ Appeals (“Board”), which denied his claim for en-
 titlement to service connection for diabetes mellitus and
 erectile dysfunction. Mares v. Wilkie, No. 18-3159, 2019
 WL 6885044 (Vet. App. Dec. 18, 2019). We dismiss for lack
 of jurisdiction.
                       I. BACKGROUND
                    A. Legal Framework
     “During the Vietnam War, herbicides were applied
 near the Korean DMZ [Demilitarized Zone] from April
 1968 to July 1969.” McKinney v. McDonald, 796 F.3d 1377,
 1379 (Fed. Cir. 2015). Congress, by statute, and the De-
 partment of Veterans Affairs (“VA”), by regulation, have
 created a number of presumptions with respect to veterans’
 exposure to herbicides and certain diseases or conditions
 associated with that exposure.
     Relevant to this appeal, there is a presumption of ex-
 posure to herbicides during service for veterans who
 “served between April 1, 1968, and August 31, 1971, in a
 unit that, as determined by the Department of Defense, op-
 erated in or near the Korean DMZ in an area in which herb-
 icides are known to have been applied during that period.”
 39 U.S.C. § 3.307(a)(6)(iv). Although herbicide use near
 the Korean DMZ ended in 1969, the VA extended the cov-
 ered period of the regulation through August 1971 to ac-
 count for residual exposure. See Herbicide Exposure and
 Veterans With Covered Service in Korea, 76 Fed. Reg.
 4,245, 4,245 (Jan. 25, 2011) (“We believe it is reasonable
 and consistent with the intent of Congress to concede expo-
 sure for veterans who served in or near the Korean DMZ
Case: 20-1627     Document: 45     Page: 3    Filed: 05/10/2021




 MARES   v. MCDONOUGH                                        3



 after herbicide application ceased, because of the potential
 for exposure to residuals of herbicides applied in that
 area.”). 1
     A veteran who meets the requirements of
 § 3.307(a)(6)(iv) is presumed to have been exposed to herb-
 icides during service, and may obtain service connection on
 a presumptive basis for any disease found to be associated
 with such exposure. See 38 C.F.R. § 3.309(e). A veteran
 who does not qualify for the presumption may still pursue
 direct service connection for the same disability. See
 Combee v. Brown, 34 F.3d 1039, 1043–44 (Fed. Cir. 1994).
 To prove direct service connection, as opposed to presump-
 tive service connection, a veteran must show: “‘(1) the ex-
 istence of a present disability; (2) in-service incurrence or
 aggravation of a disease or injury; and (3) a causal relation-
 ship between the present disability and the disease or in-
 jury incurred or aggravated during service’—the so-called
 ‘nexus’ requirement.” Holton v. Shinseki, 557 F.3d 1362,
 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381
 F.3d 1163, 1167 (Fed. Cir. 2004)).
                   B. Factual Background
      Mares served in the United States Army from 1962 to
 1982. His service included two tours on the Korean Penin-
 sula: (1) from September 18, 1964 to August 17, 1965; and
 (2) from May 14, 1972 to June 12, 1973. Mares, 2019 WL



     1   The Blue Water Navy Vietnam Veterans Act of
 2019 subsequently codified this regulatory presumption for
 veterans who “served in or near the Korean [DMZ] during
 the period beginning on September 1, 1967, and ending on
 August 31, 1971.” 38 U.S.C. § 1116B. This provision went
 into effect January 1, 2020—after the Veterans Court is-
 sued its decision in this appeal. As the court noted, how-
 ever, “the period specified still does not cover the veteran’s
 service.” Mares, 2019 WL 6885044, at *1 n.1.
Case: 20-1627    Document: 45     Page: 4    Filed: 05/10/2021




 4                                     MARES   v. MCDONOUGH



 6885044, at *1. Accordingly, he did not serve in the DMZ
 during the time period specified in 39 C.F.R.
 § 3.307(a)(6)(iv).
      In 2011, Mares filed a claim seeking service connection
 for diabetes mellitus—a herbicide-associated disease—and
 erectile dysfunction as secondary to his diabetes mellitus.
 In his claim, Mares stated that, during his second period of
 service in Korea (between 1972 and 1973), he was a facility
 engineer “responsible for a variety of construction projects
 north of the Imjin River, both within the DMZ and directly
 south of the DMZ fence.” Mares, 2019 WL 6885044, at *1.
 He stated that he “was in the area that had been defoliated
 constantly.” Id. In a subsequent submission, Mares stated
 that he had been informed by a veteran’s service organiza-
 tion representative that he “may have been exposed to de-
 foliant chemicals in Korea and especially in the area of the
 DMZ.” Id.
     A VA examiner confirmed Mares’ diagnosis of diabetes
 mellitus, but did not opine on a link between the disease
 and alleged herbicide exposure. In an April 2012 memo-
 randum, the VA regional office coordinator with the Joint
 Services Records Research Center determined that Mares’
 “assignments to Korea preceded and followed the dates
 when Agent Orange is conceded to have been used at the
 Korean DMZ.” Id. at *2.
     In August 2012, the VA regional office denied Mares’
 diabetes mellitus and erectile dysfunction claims. Mares
 timely appealed that decision to the Board.
     In May 2019, the Board denied Mares’ claims for ser-
 vice connection for diabetes and erectile dysfunction. The
 Board recognized that VA regulations presume exposure to
 herbicide agents for veterans who served between April 1,
 1968 and August 31, 1971, in a unit that operated in or
 near the Korean DMZ where herbicides are known to have
 been applied. J.A. 19. The Board found that, because
 Mares’ service department records indicate that he was not
Case: 20-1627    Document: 45      Page: 5    Filed: 05/10/2021




 MARES   v. MCDONOUGH                                       5



 in Korea during that time frame, “the legal presumption of
 exposure to herbicide agents is not available.” Id. The
 Board further found that Mares “did not submit any evi-
 dence stating how he was allegedly exposed to herbicide
 agents and the record otherwise contains no basis upon
 which to find exposure to herbicide agents on an actual ba-
 sis.” Id. Because there was no showing of actual or pre-
 sumed exposure to herbicides, the Board denied service
 connection for diabetes mellitus on a presumptive basis.
 Id.
     The Board then considered whether Mares had estab-
 lished direct service connection for diabetes mellitus. Be-
 cause the record contained no indication that Mares’ “post-
 service diabetes is causally related to his active service or
 any incident therein,” and “absent probative evidence of in-
 service Agent Orange exposure,” the Board denied service
 connection on a direct basis. J.A. 20. Given its denial of
 the diabetes claim, the Board also denied Mares’ secondary
 erectile dysfunction claim. Id. Mares appealed to the Vet-
 erans Court.
      In the December 18, 2019 decision at issue on appeal,
 the Veterans Court affirmed the Board’s decision denying
 service connection. Before the Veterans Court, Mares did
 not challenge the Board’s finding that the regulatory pre-
 sumption of herbicide exposure was inapplicable to his
 claim because his service fell outside the specified pre-
 sumptive period. Mares, 2019 WL 6885044, at *3. Instead,
 Mares argued that the Board erred in finding “no evidence
 of alleged exposure to herbicide agents.” Id. at *2. Specif-
 ically, he argued that the Board failed to analyze his state-
 ments that he was actually exposed to Agent Orange in the
 course of carrying out his construction duties in the Korean
 DMZ. Id. The Veterans Court disagreed. First, it pointed
 to the Board’s finding that neither Mares “nor the record
 more generally, provided a ‘basis upon which to find expo-
 sure to herbicide agents on an actual basis.’” Id. at *3. The
 court agreed with this assessment, finding that “nowhere
Case: 20-1627    Document: 45      Page: 6    Filed: 05/10/2021




 6                                      MARES   v. MCDONOUGH



 in the record does the veteran allege that herbicides were
 actually sprayed or deployed while he was serving in Ko-
 rea, or that he had knowledge of otherwise coming into di-
 rect contact with them.” Id.
     Next, the Veterans Court found that the herbicide ex-
 posure Mares asserts “is residual in nature” because herb-
 icide usage in the Korean DMZ ceased in 1969—almost
 three years before his second period of Korean service be-
 gan in 1972. Id. The court found that this assertion “runs
 headlong into the regulation” because the VA already con-
 sidered the potential for exposure to residuals of herbicides
 applied in the Korean DMZ when it defined the presump-
 tive period. Id. at *3. Specifically, the VA extended the
 regulation’s presumptive period end date to August 31,
 1971 to account for residual exposure. Id. In other words,
 the VA “already determined that the period permitting a
 presumption of exposure to herbicide residuals ended in
 August 1971.” Id. at *4. Given this framework, the Veter-
 ans Court found that Mares’ lay statements were “no more
 than assertions that he was presumptively exposed to
 herbicide residuals when his second service period began
 in May 1972, eight and a half months after the ‘reasonable
 outside date for residual exposure.’” Id. at *4.
     The Veterans Court concluded that the Board offered a
 sufficient explanation for denying service connection for di-
 abetes mellitus. Id. And, because Mares’ argument for re-
 mand of the erectile dysfunction claim turned on the
 disposition of his diabetes appeal, the court affirmed that
 portion of the Board’s decision as well. Id.
     Mares timely appealed, alleging jurisdiction pursuant
 to 38 U.S.C. § 7292(a).
                       II. DISCUSSION
     This court’s jurisdiction to review decisions of the Vet-
 erans Court is limited by statute. We have “exclusive ju-
 risdiction to review and decide any challenge to the validity
Case: 20-1627    Document: 45      Page: 7    Filed: 05/10/2021




 MARES   v. MCDONOUGH                                       7



 of any statute or regulation or any interpretation thereof .
 . . and to interpret constitutional and statutory provisions,
 to the extent presented and necessary to a decision.” 38
 U.S.C. § 7292(c). Absent a constitutional issue, however,
 we may not review the Veterans Court’s factual findings or
 its application of law to facts. 38 U.S.C. § 7292(d); see Bo-
 zeman v. McDonald, 814 F.3d 1354, 1357 (Fed. Cir. 2016)
 (explaining that the Veterans Court’s “application of law to
 fact” is “a question over which we lack jurisdiction”).
     On appeal, Mares contends that the Veterans Court
 erred when it held that he “was precluded from establish-
 ing entitlement to a benefit based on a theory of direct ser-
 vice connection for a disorder in which presumptive service
 connection is available.” Appellant’s Br. 10. Mares main-
 tains that he never argued that his exposure should be pre-
 sumed. Instead, Mares “claimed entitlement to service
 connection for diabetes mellitus based on actual exposure
 to Agent Orange as part of his construction duties in the
 Korean [DMZ].” Id. at 15. According to Mares, the Board
 was required “to analyze his lay statements to determine
 whether his allegation of actual exposure to Agent Orange
 was competent, credible, and persuasive,” and it failed to
 do so. Id. at 17. We disagree with Mares’ characterization
 of the Board’s conclusions.
     As the government points out, the crux of Mares’ ap-
 peal involves a straight-forward challenge to a factual find-
 ing—whether Mares provided evidence of actual exposure
 to herbicides to demonstrate service connection. The Board
 found that he did not, and the Veterans Court found no er-
 ror in that determination. J.A. 19 (“[T]he Board finds that
 service connection for diabetes mellitus based on actual or
 presumed exposure to herbicide agents is not warranted.”);
 Mares, 2019 WL 6885044, at *3 (agreeing with the Board
 that “nowhere in the record does the veteran allege that
 herbicides were actually sprayed or deployed while he was
 serving in Korea, or that he had knowledge of otherwise
 coming into direct contact with them”). The Board did not
Case: 20-1627     Document: 45     Page: 8    Filed: 05/10/2021




 8                                       MARES   v. MCDONOUGH



 conclude that Mares could not prove actual exposure due
 to the residual presence of herbicides. It only concluded
 that the timing of Mares’ service in the Korean DMZ and
 speculation that he may have been exposed to residual
 herbicides at that time were insufficient to do so.
     On appeal, Mares argues, as he did before the Veterans
 Court, that his lay statements establish actual herbicide
 exposure. But these allegations merely challenge the
 Board’s findings of fact and the sufficiency of the evidence
 leading to the Board’s decision, as well as the Veterans
 Court’s review of that decision. Those issues are not within
 our jurisdiction. 38 U.S.C. § 7292(d)(2).
      Mares attempts to frame his argument as a legal one
 regarding the interpretation of 38 U.S.C. § 1154(a). Specif-
 ically, he contends that the Veterans Court “misinter-
 preted section 1154(a) when it held that under 38 C.F.R.
 § 3.307(a)(6)(iv) . . . the Board is not obligated to consider
 entitlement under the theory of direct service connection
 because residual exposure is not actual exposure to Agent
 Orange.” Appellant’s Br. 3–4. This argument lacks merit.
     Contrary to Mares’ assertion, the Veterans Court nei-
 ther cited nor interpreted 38 U.S.C. § 1154(a). See Forshey
 v. Principi, 284 F.3d 1335, 1349 (Fed. Cir. 2002) (en banc),
 superseded on other grounds by statute, Veterans Benefits
 Act of 2002, Pub. L. No. 107–330, § 402(a), 116 Stat. 2820,
 2832 (“[A]n interpretation of a statute or regulation occurs
 when its meaning is elaborated by the court.”). It did not
 say that residual exposure is not “actual exposure.” Ra-
 ther, the Veterans Court affirmed the Board’s finding that
 the evidence did not support Mares’ claim of actual herbi-
 cide exposure, residual or otherwise. Mares’ arguments
 merely challenge the weight given to the evidence, which
 we lack jurisdiction to review. See Maxson v. Gober, 230
 F.3d 1330, 1333 (Fed. Cir. 2000) (“The weighing of this ev-
 idence is not within our appellate jurisdiction.”).
Case: 20-1627    Document: 45       Page: 9   Filed: 05/10/2021




 MARES   v. MCDONOUGH                                       9



                        III. CONCLUSION
     Because Mares’ arguments on appeal concern only
 challenges to factual determinations, we lack jurisdiction.
 See 38 U.S.C. § 7292(d)(2). We therefore dismiss this ap-
 peal.
                         DISMISSED
                            COSTS
 No costs.